UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1224


ACCESS FOR THE DISABLED, INCORPORATED, a Florida not for
profit corporation; DENISE PAYNE,

                Plaintiffs - Appellants,

          v.

KARAN KRISHNA, LLC, a North Carolina Domestic Company,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     William A. Webb,
Magistrate Judge. (5:10-cv-00123-WW)


Submitted:   October 20, 2011             Decided:   November 10, 2011


Before GREGORY and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher D. Lane, THOMAS B. BACON, PA, Clemmons, North
Carolina, for Appellants. W. John Cathcart, Jr., BROWN, CRUMP,
VANORE & TIERNEY, L.L.P., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Denise Payne and Access for the Disabled, Inc., appeal

the district court’s order dismissing their claims arising under

Title III of the Americans with Disabilities Act, 42 U.S.C. §§

12181-12189 (2006).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     Payne v. Karan Krishna, L.L.C., No.

5:10-cv-00123-WW (E.D.N.C. Mar. 8, 2011).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2